DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Title has been updated according to the amended Specification dated 01/18/2022.  The objection to the Title has been withdrawn.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Rejection of all claims in view of the current prior art follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “direct components” in claim 1 is used by the claim to mean “direct current (DC) component,” while the accepted meaning is “no bias voltage is directly applied.” The term is indefinite because the specification does not clearly redefine the term.
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by JP 2003-295540 to Moto et al.

Moto et al. teach:
(claim 1)	An image forming apparatus (Fig.1) comprising: 
an image bearing member (1) with a surface on which an electrostatic latent image is formed [0020]; 

a development device (4) configured to develop the electrostatic latent image formed on the image bearing member into a toner image by supplying a toner to the image bearing member [0023]; 
a development power supply (33) configured to apply a prescribed bias voltage to the development device [0029]; 
an electric current measuring section (33) configured to measure a development current flowing in the development device [0031]; and 
a calculating section (33) configured to calculate a surface potential of the image bearing member based on the development current measured by the electric current measuring section [0030], 
wherein 
the electric current measuring section measures a non-charging development current that flows in the development device in an uncharged state in which the charger has not charged the image bearing member, 
the electric current measuring section measures a charging development current that flows in the development device in a charged state in which the charger has charged the image bearing member, 
the calculating section calculates, as the surface potential, a bias voltage at which the charging development current is equal to the non-charging development current [0037-0041],and
in measurement of the non-charging development current, the development power supply applies a bias voltage with no direct components to the development device (see ① in Fig.4).
(claim 2)	 The image forming apparatus according to claim 1, wherein the development power supply applies a multiple-stage bias voltage as the prescribed bias voltage to the development device, the electric current measuring section measures charging development currents corresponding to respective stages of the multi-stage bias voltage, and the calculating section calculates the surface potential based on the charging development currents corresponding to the respective stages of the multi-stage bias voltage (Fig.2A3, [0031-0032]).
(claim 3)	The image forming apparatus according to claim 1, wherein at different times, the development power supply applies a bias voltage at which the charging development current flows at a greater electric current value than an electric current value of the non-charging development current, and applies a bias voltage at which the charging development current flows at a smaller electric current value than the electric current value of the non-charging development current (Fig.4, [0034-0035]).
(claim 4)	The image forming apparatus according to claim 1, wherein the calculating section calculates the surface potential before the image forming apparatus performs image formation processing to form an image on a recording medium [0030-0031].
(claim 5)	The image forming apparatus according to claim 1, wherein the electric current measuring section measures a development current in a state in which the image bearing member is not exposed to light [0030-0032].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-295540 to Moto et al., as applied to claim 1 above, and further in view of US 2008/0253780 to Nishimura et al..
	Regarding claim 6, Moto et al. disclose various conditions that can cause fogging [0006-0010] but does not explicitly disclose an estimation unit, as claimed.
	Nishimura et al. disclose an image forming apparatus wherein a controller estimates an amount of the toner moved due to fogging, and when the amount of the toner is greater than a prescribed threshold, calculates the surface potential of a photoconductor [0080-0082].
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Moto et al. to further comprise an estimating section which estimates an amount of the toner moved due to fogging, and when the estimating section estimates that the amount of the toner is greater than a prescribed threshold, the calculating section calculates the surface potential based on the non-charging development current, as suggested by Nishimura’s invention, for at least the purpose of effectively preventing image defects.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852